         Case 1:18-cv-07685-ALC Document 48 Filed 10/31/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

__________________________________________
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
                        Plaintiff,        )
                                          )
      v.                                  )               Case No. 1:18-cv-07685 (ALC) (JLC)
                                          )
                                          )
STEVEN FISHOFF,                           )
DESHAN GOVENDER,                          )
WINSON TANG,                              )
FEATHERWOOD CAPITAL, INC., and            )
JSF INVESTMENT CAPITAL INC.,              )
                                          )
                        Defendants.       )
__________________________________________)

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that upon the basis of the accompanying Memorandum of

Law, the Declaration of David C. Austin, and the exhibits thereto, and all prior proceedings in

this action, plaintiff Securities and Exchange Commission (the “Commission”) will move this

Court, before the Honorable Andrew L. Carter, Jr. at the United States Courthouse, 40 Foley

Square, New York, New York 10007, for Monetary Relief Against Defendant Deshan Govender

pursuant to the terms of the Partial Final Judgment entered by the Court on June 4, 2019.




                                                1
        Case 1:18-cv-07685-ALC Document 48 Filed 10/31/19 Page 2 of 2



Dated: New York, New York
       October 31, 2019

                             Respectfully Submitted,


                             By:     /s/ Todd D. Brody
                             Todd D. Brody
                             Senior Trial Counsel
                             SECURITIES AND EXCHANGE COMMISSION
                             New York Regional Office
                             Brookfield Place, 200 Vesey Street
                             New York, NY 10281
                             Tel: (212) 336-0080
                             brodyt@sec.gov

To: Deshan Govender




                                       2
